State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 18, 2016                   D-48-16
___________________________________

In the Matter of GASPAR M.
   CASTILLO, an Attorney.                   MEMORANDUM AND ORDER
                                                 ON MOTION

(Attorney Registration No. 1701606)
___________________________________


Calendar Date:   August 5, 2016

Before:   Lahtinen, J.P., Garry, Rose, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     Dennis B. Schlenker, Albany, for Gaspar M. Castillo.

                             __________


Per Curiam.

      Gaspar M. Castillo was admitted to practice by this Court
in 1981, but has been indefinitely suspended from the practice of
law on an interim basis by a June 9, 2016 order of this Court
(140 AD3d 1392 [2016]).

      Previously, by order entered April 4, 2016, the United
States Court of Appeals for the Second Circuit publically
reprimanded Castillo and, among other things, barred him from
representing clients as a Criminal Justice Act panelist for a
period of two years based upon his neglect of two criminal
appeals assigned to him by that Court (Matter of Castillo, ___
Fed Appx ___, 2016 WL 1319359, 2016 US App LEXIS 6164 [2d Cir
2016]). The Committee on Professional Standards now moves, by
order to show cause returnable August 5, 2016, to impose
discipline upon Castillo as a result of the discipline imposed by
                              -2-                D-48-16

the Second Circuit (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.19). Castillo responded to the Committee's motion,
admitted his misconduct and acknowledged that he does not possess
any available defenses (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.19 [d]); therefore, we grant the Committee's motion (see
Matter of Sommer, 130 AD3d 1359, 1360 [2015]).

      Turning to the issue of the appropriate disciplinary
sanction, we note the presence of aggravating factors, including,
among other things, the fact that Castillo was previously
disciplined by the Second Circuit for similar conduct in June
2014 and that, despite such admonishment, he continued to neglect
his clients' criminal appeals thereby potentially subjecting them
to severe prejudice, namely, having their appeals dismissed.
Accordingly, under all the facts and circumstances presented, we
conclude that Castillo should be suspended from the practice of
law for a period of six months (see Matter of Morin, 131 AD3d
799, 799 [2015]; Matter of Flannery, 274 AD2d 940, 940 [2000]).

     Lahtinen, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Gaspar M. Castillo is suspended from the
practice of law for a period of six months, effective
immediately, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, Gaspar M.
Castillo is commanded to continue to desist and refrain from the
practice of law in any form, either as principal or as agent,
clerk or employee of another; and Castillo is forbidden to appear
as an attorney or counselor-at-law before any court, judge,
justice, board, commission or other public authority, or to give
to another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -3-                  D-48-16

      ORDERED that Gaspar M. Castillo shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court